Citation Nr: 0811135	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO. 03-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for diabetes 
mellitus, type II, and assigned a 20 percent rating, 
effective October 6, 2002.


FINDING OF FACT

Diabetes mellitus, type II, necessitates a controlled diet 
and insulin; it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in December 2004. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim for an initial 
higher rating (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. A March 2006 RO 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), it was held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for a higher rating: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the December 2004 VCAA letter does not contain the 
level of specificity set forth in Vazquez-Flores, any such 
procedural defect does not constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board has considered the veteran's statements in the 
October 2003 substantive appeal that his activities were 
regulated, which shows the effect of his diabetes on his 
daily life. This statement indicates actual knowledge on the 
part of the veteran as to what evidence would substantiate a 
claim for a higher evaluation. Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim. Further, in the 
March 2006 RO letter, the RO informed the veteran that a 
disability rating is considered based on evidence that shows 
the impact of the veteran's condition and symptoms on his 
employment. Therefore, the showing of actual knowledge on the 
part of the veteran and the March 2006 RO notification letter 
satisfy the first and fourth requirements of Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his diabetes mellitus, type II, is 
more severe than the current rating reflects. He asserts that 
his diabetes requires a regulation of his activities. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's diabetes mellitus is evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913. Under this Diagnostic Code, a 
20 percent rating is assigned when there is evidence that the 
veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated. Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an initial higher rating for diabetes 
consist of VA medical records as well as reports of VA 
examination. 

An October 2002 VA treatment record shows that the veteran 
was advised to get at least 30 minutes of exercise per day. 
Another October 2002 VA treatment record shows that the 
veteran had no restrictions regarding his physical activity. 
A February 2003 VA treatment record shows that the veteran 
was advised to engage in regular physical activity three 
times per week.

A May 2003 VA examination report shows that the veteran was 
on a diet and was insulin dependent. A May 2003 VA treatment 
record shows that the veteran was encouraged to engage in 
regular physical activity three times per week or as a daily 
routine. A June 2003 VA treatment record shows that the 
veteran's physical activity was limited to walking every 
other day. The dietitian noted that she stressed the 
importance of physical activity as advised by the veteran's 
physician, thus indicating medical evidence of the veteran's 
capability for non-restricted physical activities. A May 2004 
VA treatment record shows that the veteran rode his exercise 
bike for 10 minutes per day.

On January 2005 VA examination, the veteran reported that he 
had no hospitalizations or episodes of ketoacidosis or 
hypoglycemia. He was on a regular diet and his activities 
were restricted more by obesity than by diabetes.

Based on the above, the Board concludes that the evidence of 
record does not support assignment of a disability rating 
greater than 20 percent for diabetes mellitus, type II, for 
any period since the date of the grant of service connection 
for diabetes mellitus, type II. A greater disability rating 
under this diagnostic code provision would require an even 
more severe degree of impairment, which has not been shown by 
the evidence of record. While the evidence indicates the 
veteran requires insulin and a restricted diet, the evidence 
has not shown that regulation of activities is required. 
Rather, the VA treatment records show that the medical 
personnel suggested the veteran have a regular exercise 
schedule and it is noted that the veteran rides his bike and 
walks for regular exercise. Further, the January 2005 VA 
examination report shows that the veteran's activities were 
restricted by his obesity and not by his diabetes mellitus, 
type II.

Under 38 C.F.R. § 4.119, Note (1), VA is to evaluate 
separately complications of diabetes unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered to be part of the 
diabetic process under diagnostic code 7913. The record shows 
that the veteran is in receipt of service connection, and 
separate evaluations for complications for diabetes mellitus; 
i.e., occlusive vascular disease of the bilateral lower 
extremities, peripheral vascular disease of the bilateral 
lower extremities, coronary artery disease, and hypertension.

The Board has also considered whether a staged rating for the 
veteran's diabetes, pursuant to Fenderson, is warranted. 
However, for all the reasons stated above, there is no basis 
for a staged rating of the veteran's diabetes mellitus, type 
II, and the claim for an initial higher rating must be 
denied. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). As 
the preponderance of the evidence is against the assignment 
of an initial disability rating in excess of 20 percent, the 
benefit-of-the-doubt rule is not for application. 38 C.F.R. § 
4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


